        Case 2:20-cv-02081-JAR-KGG Document 12 Filed 04/29/20 Page 1 of 10




                          IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF KANSAS

 LINDSAY RUTTEN,

             Plaintiff,

             v.                                            Case No. 20-2081-JAR-KGG

 KC BARIATRIC, LLC,

             Defendant.


                                MEMORANDUM AND ORDER

         Plaintiff Lindsay Rutten brings this suit against her former employer, KC Bariatric, LLC,

alleging it violated the Americans with Disabilities Act (“ADA”) by discriminating and

retaliating against Plaintiff, which led to termination of her employment. Before the Court is

Defendant KC Bariatric, LLC’s Motion to Compel Arbitration and to Dismiss Plaintiff’s

Complaint or, in the Alternative, to Stay the Proceedings (Doc. 4). The motion is fully briefed,

and the Court is prepared to rule. As described more fully below, the Court grants Defendant’s

motion in part.

   I.       Background

         In November 2017, Plaintiff began working for Defendant as a medical assistant.

Partway through her employment, as a condition of her continued employment, Plaintiff signed a

contract titled “CONFIDENTIALITY, NON-DISPARAGEMENT, AND ARBITRATION

AGREEMENT” (“Agreement”). Plaintiff executed the Agreement on January 25, 2018. In

relevant part, the Agreement provides a dispute resolution procedure for potential legal claims

between Plaintiff and Defendant, including “claims of wrongful discharge, retaliation [and]
      Case 2:20-cv-02081-JAR-KGG Document 12 Filed 04/29/20 Page 2 of 10




harassment.”1 The Agreement states that “[i]n the event of a dispute, controversy or claim

subject to this provision, the complaining Party shall first notify the other Party in writing

thereof.”2 Then, “[w]ithin thirty (30) days of such notice, Employee and designated

representatives of KC Bariatric shall meet at an agreed location to attempt to resolve the dispute

in good faith.”3 If the dispute is not resolved within 30 days of written notification, “the

complaining Party shall seek remedies exclusively through arbitration.”4 “Satisfaction of this

mediation requirement is a condition precedent to initiating arbitration proceedings.”5 The

Agreement also specifies that Plaintiff and Defendant’s potential legal claims “shall be settled by

arbitration and administered by the American Arbitration Association (“AAA”) under its

Employment Arbitration Rules and Mediation Procedures.”6 The claims in Plaintiff’s

Complaint, which both arise under the ADA, fall within the scope of this Agreement.

       Plaintiff’s employment with Defendant ended on April 5, 2019. Three days later,

Plaintiff sent an e-mail to two management employees of Defendant using e-mail addresses she

had previously used to communicate with them. In her e-mail, Plaintiff stated that she believed

her termination was the result of disability discrimination. She notified them that she would be

“filing an EEOC complaint, as well as a discrimination complaint with the state.”7 Plaintiff did

not receive any response to her e-mail within thirty days and on May 23, 2019, Plaintiff filed a




       1
           Doc. 5-1 at 2, ¶ 3
       2
           Id.
       3
           Id.
       4
           Id.
       5
           Id.
       6
           Id.
       7
           Doc. 10-2 at 6.




                                                  2
      Case 2:20-cv-02081-JAR-KGG Document 12 Filed 04/29/20 Page 3 of 10




charge of discrimination with the EEOC.8 Plaintiff received her “Notice of Right to Sue” from

the EEOC on November 29, 2019.

         Plaintiff filed this lawsuit on February 25, 2020, alleging Defendant engaged in (1)

disability discrimination in violation of 42 U.S.C. § 12112; and (2) retaliation in violation of 42

U.S.C. § 12203. Defendant then filed a motion to compel arbitration, asserting the Agreement

required Plaintiff to present her claims in arbitration before filing suit. In her response, Plaintiff

argues that Defendant failed to satisfy the Agreement’s condition precedent to arbitration

requiring the parties to meet in good faith and mediate after notice is provided by the

complaining party. Thus, Plaintiff contends, she is not required to arbitrate her claims, and the

arbitrator does not have authority to determine whether the condition precedent has been

satisfied. Defendant replies that where a valid arbitration agreement has been executed,

arbitrators—not courts—have the authority to determine whether a claim is subject to arbitration.

Defendant specifies that the arbitrator has the exclusive authority to decide whether a condition

precedent to arbitration has been satisfied.

   II.          Governing Law and Legal Standards

                A. Arbitration

         Pursuant to Section 2 of the Federal Arbitration Act (“FAA”), arbitration agreements

“shall be valid, irrevocable, and enforceable, save upon such grounds as exist at law or in equity

for the revocation of any contact.”9 The purpose of this section is to balance the “‘liberal federal

policy favoring arbitration’ and the ‘fundamental principle that arbitration is a matter of




         8
             See Doc. 1-1 at 1.
         9
             9 U.S.C. § 2.




                                                   3
       Case 2:20-cv-02081-JAR-KGG Document 12 Filed 04/29/20 Page 4 of 10




contract.’”10 The FAA puts arbitration agreements “on equal footing with other contracts,”11

requiring courts to enforce such agreements as written and according to the parties’ intent unless

invalidated by “[g]enerally applicable contract defenses, such as fraud, duress, or

unconscionability.”12 Although the interpretation of contracts is typically a matter of state law,

the FAA imposes rules beyond those normally found in state contract law.13

           Congress designed the FAA “to overrule the judiciary’s long-standing refusal to enforce

agreements to arbitrate”14 and, by enacting the FAA, created “a liberal federal policy favoring

arbitration agreements.”15 Section 3 of the FAA instructs “courts to stay litigation on matters

that the parties have agreed to arbitrate.”16 Section 4 instructs “a federal district court to compel

arbitration when [the Court] would have jurisdiction over a suit on the underlying dispute.”17

           One party to an arbitration agreement may petition a court to compel another party to

arbitrate a claim. If the court is “satisfied that the making of the agreement” to arbitrate “is not




           10
          AT&T Mobility LLC v. Conception, 563 U.S. 333, 339 (2011) (first quoting Moses H. Cane Mem’l Hosp.
v. Mercury Constr. Corp., 460 U.S. 1, 24 (1983); then quoting Rent-A-Ctr., W., Inc. v. Jackson, 561 U.S. 63, 67
(2010)).
           11
                Waffle House, 534 U.S. at 293.
           12
                Doctor’s Assocs., Inc. v. Casarotto, 517 U.S. 681, 687 (1996).
          13
             Stolt-Nielsen S.A. v. AnimalFeeds Int’l Corp., 559 U.S. 662, 681 (2010) (“While the interpretation of an
arbitration agreement is generally a matter of state law, . . . the FAA imposes certain rules of fundamental
importance.” (first citing Arthur Anderson LLP v. Carlisle, 556 U.S. 624, 629–30 (2009); then citing Perry v.
Thomas, 482 U.S. 483, 493 n.9 (1987); and then citing Volt Info. Scis., Inc. v. Bd. of Trs. of Leland Stanford Junior
Univ., 489 U.S. 468, 479 (1989))).
           14
                Volt Info. Scis., Inc., 489 U.S. at 478 (quoting Dean Witter Reynolds Inc. v. Byrd, 470 U.S. 213, 219–20
(1985)).
           15
                Moses H. Cone Mem’l Hosp.., 460 U.S. at 24.
           16
                Hill, 603 F.3d at 771 (citing 9 U.S.C. § 3).
           17
                Id. (citing Moses H. Cone Mem’l Hosp., 460 U.S. at 24–27)




                                                               4
       Case 2:20-cv-02081-JAR-KGG Document 12 Filed 04/29/20 Page 5 of 10




an issue,”18 then it may grant the motion to compel arbitration. However, “[i]f the making of the

arbitration agreement . . . [is an] issue, the court shall proceed summarily to the trial thereof.”19

               B. Agreements to Arbitrate Arbitrability

        “Where ordinary contracts are at issue, it is up to the parties to determine whether a

particular matter is primarily for arbitrators or for courts to decide.”20 The Supreme Court has

“recognized that parties can agree to arbitrate ‘gateway’ questions of ‘arbitrability,’ such as

whether their agreement covers a particular controversy.”21 Courts use presumptions to

determine whether disputes under a contract are subject to arbitration.22 When a contract

contains an arbitration provision, “a presumption of arbitrability arises,” particularly if the clause

is broad.23 However, “[t]he presumption favoring arbitration does not apply when the dispute

itself concerns arbitration.”24 “Unless the parties clearly and unmistakably provide otherwise,

the question of whether the parties agreed to arbitrate is to be decided by the court, not the

arbitrator.”25 Importantly, the “clear and unmistakable requirement . . . pertains to the parties’

manifestation of intent, not the agreement’s validity.”26 Accordingly, the Court begins “its

analysis by asking whether the parties did or said anything to rebut the presumption that



        18
             9 U.S.C. § 4.
        19
             Id.
        20
             BG Grp., PLC v. Republic of Argentina, 572 U.S. 25, 32–33 (2014).
        21
           Rent-A-Ctr., W., Inc. v. Jackson, 561 U.S. 63, 68–69 (2010) (first citing Howsam v. Dean Witter
Reynolds, Inc., 537 U.S. 79, 83–85 (2002); then citing Green Tree Fin. Corp. v. Bazzle, 539 U.S. 444, 452 (2003)).
        22
             BG Grp., 572 U.S. at 32–33.
        23
          ARW Expl. Corp. v. Aguirre, 45 F.3d 1455, 1462 (10th Cir. 1995) (citing AT&T Techs., Inc. v. Commc’ns
Workers of Am., 475 U.S. 643, 650 (1986)).
        24
           Commc’n Workers of Am. v. Avaya, Inc., 693 F.3d 1295, 1303 (10th Cir. 2012) (citing Peabody Holding
Co. v. United Mine Workers, 665 F.3d 96, 102 (4th Cir. 2012)).
        25
          AT&T Techs., 475 U.S. at 649 (citing United Steel Workers of Am. v. Warrior & Gulf Nav. Co., 363 U.S.
574, 582–83 (1960)).
        26
             Rent-A-Ctr., 561 U.S. at 69 n.1.




                                                         5
        Case 2:20-cv-02081-JAR-KGG Document 12 Filed 04/29/20 Page 6 of 10




questions about the arbitrability of an arbitration dispute will be resolved by the courts.”27 The

Court does “not assume that the parties agreed to arbitrate arbitrability unless there is ‘clea[r] and

unmistakabl[e]’ evidence that they did so.”28

         “On the other hand, courts presume that the parties intend arbitrators, not courts, to

decide disputes about the meaning and application of particular preconditions for the use of

arbitration.”29 One such “particular procedural precondition” is the claim that a party waived its

right to arbitration.30

         If the parties agreed to arbitrate arbitrability, the Court must determine whether a party

specially challenges the validity of the agreement to arbitrate arbitrability.31 The validity of that

written agreement “is governed by § 2’s provision that [the agreement] shall be valid ‘save upon

such grounds as exist at law or equity for the revocation of any contract.’”32 “An agreement to

arbitrate a gateway issue is simply an additional, antecedent agreement the party seeking

arbitration asks the federal court to enforce, and the FAA operates on this additional arbitration

agreement just as it does on any other.”33 However, if a party specifically challenges the validity

of an agreement to arbitrate arbitrability, “the federal court must consider the challenge before




         27
              Commc’n Workers of Am., 693 F.3d at 1303.
         28
              First Options of Chicago, Inc. v. Kaplan, 514 U.S. 938, 943 (1995) (quoting AT&T Techs., 475 U.S. at
649).
          29
             BG Grp., PLC v. Republic of Argentina, 572 U.S. 25, 33 (2014) (citing Howsam v. Dean Witter
Reynolds, Inc., 537 U.S. 79, 86 (2002)); see also John Wiley & Sons, Inc. v. Livingston, 376 U.S. 543, 558–59
(1964) (“Once it is determined . . . that the parties are obligated to submit the subject matter of a dispute to
arbitration, ‘procedural’ questions which grow out of the dispute and bear on its final disposition should be left to
the arbitrator.”); Denhardt v. Trailways, Inc., 767 F.2d 687, 690 (10th Cir. 1985); City of Lenexa v. C.L. Fairley
Const. Co., 805 P.2d 507, 510 (Kan. Ct. App. 1991).
         30
              BG Grp., 572 U.S. at 33 (citing Moses H. Cane Mem’l Hosp., 460 U.S. at 25).
         31
              Rent-A-Ctr., 561 U.S. at 69–71.
         32
              Id. at 69 n.1 (quoting 9 U.S.C. § 2).
         33
              Id. at 70.




                                                           6
       Case 2:20-cv-02081-JAR-KGG Document 12 Filed 04/29/20 Page 7 of 10




ordering compliance with that agreement under § 4.”34 “[A] party’s challenge to another

provision of the contract, or to the contract as a whole, does not prevent a court from enforcing a

specific agreement to arbitrate.”35 Courts “require the basis of [a] challenge to be directed

specifically to the agreement to arbitrate before the court will intervene,” even if the “agreement

to arbitrate” is an agreement to arbitrate arbitrability.36

         “Summary-judgment-like motions practice may be a permissible and expedient way to

resolve arbitrability questions when it’s clear no material disputes of fact exist and only legal

questions remain.”37 The Court will “decide the arbitration question as a matter of law through

motions practice and viewing the facts in the light most favorable to the party opposing

arbitration.”38 “There is no genuine issue of material fact unless the evidence, construed in the

light most favorable to the nonmoving party, is such that a reasonable jury could return a verdict

for the nonmoving party.”39 A fact is “material” if, under the applicable substantive law, it is

“essential for the proper disposition of the claim.”40 An issue of fact is “genuine” if “the

evidence is such that a reasonable jury could return a verdict for the nonmoving party.”41



         34
              Id. at 70–71.
         35
              Id. at 70.
         36
            Id. at 71; see also Seahorn v. JC Penney Corp., Inc., No. 12-CV-2617-CM, 2013 WL 452793 (D. Kan.
Feb. 6, 2013) (applying Rent-A-Center and compelling arbitration); Chen v. Dillard’s Inc., No. 12-CV-2366-CM,
2012 WL 4127958 (D. Kan. Sept. 19, 2012) (same).
         37
              Howard v. Ferrellgas Partners, L.P., 748 F.3d 975, 984 (10th Cir. 2014).
         38
           Id. at 978 (citing Hancock v. Am. Tel. & Tel. Co., 701 F.3d 1248, 1261 (10th Cir. 2012)); see also Patrick
Higgins & Co. v. Brooke Corp., Case No. 06-4111-JAR, 2007 WL 2317123, at *1 n.2 (D. Kan. Aug. 9, 2007) (citing
In re Universal Serv. Fund Tel. Billing Practices Litig., 300 F. Supp. 2d 1107, 1116 (D. Kan. 2003) (stating that in
the context of motions to compel arbitration, courts should apply a standard similar to that applicable in a summary
judgment motion)).
         39
              Bones v. Honeywell Int’l, Inc., 366 F.3d 869, 875 (10th Cir. 2004).
         40
          Wright ex rel. Trust Co. of Kan. v. Abbott Labs., Inc., 259 F.3d 1226, 1231–32 (10th Cir. 2001) (citing
Adler v. Wal-Mart Stores, Inc., 144 F.3d 664, 670 (10th Cir. 1998)).
         41
            Thomas v. Metro. Life Ins. Co., 631 F.3d 1153, 1160 (10th Cir. 2011) (quoting Anderson v. Liberty
Lobby, Inc., 477 U.S. 242, 248 (1986)).




                                                            7
       Case 2:20-cv-02081-JAR-KGG Document 12 Filed 04/29/20 Page 8 of 10




    III.          Discussion

                  A. Determining the Satisfaction or Failure of the Condition Precedent

           The parties do not dispute that they executed a valid contract which included an

arbitration clause on January 25, 2018. The parties also do not dispute that Plaintiff’s claims,

which arise under the ADA, are subject to arbitration under the Agreement. Thus, the Court

finds that the parties have a valid agreement to arbitrate and the claims asserted in this action fall

within the scope of the arbitration agreement.

           The parties dispute the impact of the Agreement’s mediation clause on arbitrability. The

mediation clause provides that

           [i]n the event of a dispute, controversy, or claim subject to this provision, the
           complaining Party shall first notify the other Party in writing thereof. Within
           thirty (30) days after such notice, the complaining Party shall seek remedies
           exclusively through arbitration. Satisfaction of this mediation requirement is a
           condition precedent to initiating arbitration proceedings.42

Plaintiff contends no part of the Agreement’s arbitration clause is enforceable because Defendant

failed to engage in mediation with Plaintiff within thirty days of receiving written notice of her

potential legal claim.

           Whether a party has complied with a procedural requirement of an arbitration provision is

a question of procedural arbitrability that is properly decided by the arbitrator.43 As the Tenth

Circuit explained,

           The [Supreme] Court held in Wiley that because procedural questions are often
           inextricably bound up with the merits of the dispute, they should also be decided
           by the arbitrator. Secondly, the adjudication of procedural questions by the courts
           would needlessly delay the resolution of the dispute. Thus the court’s role is

           42
                Id.
           43
             See Denhardt v. Trailways, Inc., 767 F.2d 687, 690 (10th Cir. 1985) (“Procedural arbitrability concerns
such issues as ‘whether grievance procedures or some part of them apply to a particular dispute, whether such
procedures have been followed or excused, or whether the unexcused failure to follow them avoids the duty to
arbitrate.’” (quoting John Wiley & Sons v. Livingston, 376 U.S. 543, 557 (1964)).




                                                          8
       Case 2:20-cv-02081-JAR-KGG Document 12 Filed 04/29/20 Page 9 of 10




         limited to determining whether the parties submitted the “subject matter” of a
         particular dispute to arbitration. If so, then any attendant procedural issues are for
         the arbitrator as well.44

In accordance with this mandate, the arbitrator, not the Court, must decide whether the

procedural perquisite to arbitration has been met.

                B. Dismissal Versus Stay Pending Arbitration

         This Court will stay this proceeding pending the completion of arbitration. The FAA

provides that once a court determines the parties have a valid arbitration agreement and that the

parties’ dispute is within the parameters of that agreement, the Court “shall on application of one

of the parties stay the trial of the action until such arbitration has been had.”45 Here, Defendant

requests the Court to “order the parties to arbitrate all claims in Plaintiff’s Complaint and dismiss

this action, or alternatively stay this action pending arbitration.”46 Plaintiff responds that “a stay,

not dismissal, would be appropriate.”47 Having determined the parties have a valid arbitration

agreement and that Plaintiff’s claims fall within its scope, the proceedings are stayed pending

resolution of arbitration.48

         IT IS THEREFORE ORDERED BY THE COURT that Defendant’s Motion to

Compel Arbitration and to Dismiss Plaintiff’s Complaint or in the Alternative, to Stay the

Proceedings (Doc. 4) is GRANTED in part. The parties are directed to proceed to arbitration on




         44
              Id. (citing Wiley, 376 U.S. at 557).
         45
              9 U.S.C. § 3.
         46
              Doc. 5 at 8.
         47
              Doc. 10 at 8.
         48
            See Adair Bus Sales, Inc. v. Blue Bird Corp., 25 F.3d 953, 955 (10th Cir. 1994) (”[W]hen one of the
parties petitions the court to stay an action pending compulsory arbitration, 9 U.S.C. § 3’s mandatory language is
binding, and it is error for the court to dismiss the action.”).




                                                          9
     Case 2:20-cv-02081-JAR-KGG Document 12 Filed 04/29/20 Page 10 of 10




all of Plaintiff’s claims, and the Court accordingly stays the judicial proceedings pending

completion of the arbitration process.

       IT IS FURTHER ORDERED BY THE COURT that the parties shall submit a joint

status report informing the Court of the status of mediation no later than July 14, 2020.

       IT IS SO ORDERED.

       Dated: April 29, 2020

                                                  S/ Julie A. Robinson
                                                  JULIE A. ROBINSON
                                                  CHIEF UNITED STATES DISTRICT JUDGE




                                                10
